Citation Nr: 0115536	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to July 
1971.  

His appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.



FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD manifests total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000); 
the Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The veteran has been afforded VA mental status examinations 
in July 1997 and October 2000.  Moreover, numerous outpatient 
treatment records are associated with the record.  The RO has 
also obtained relevant Social Security Administration records 
and associated them with the claims file.  The veteran was 
informed of the evidence he needed to substantiate the claim 
presently before the Board by a statement of the case in 
February 2000 and by supplemental statements of the case in 
September 2000 and February 2001.  As a result of these 
actions, the Board concludes that the notice-assist 
provisions of the Act have been met.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
ratings is to be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

The veteran was awarded service connection for PTSD by a 
September 1999 rating decision, which he appealed.  The RO 
has assigned a 50 percent evaluation under Code 9411.  That 
Code provides a 50 percent rating for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent rating is warranted for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A letter from the Social Security Administration (SSA) shows 
that the veteran was entitled to disability benefits 
beginning in May 1996.  

According to a November 1996 examination report from SSA, the 
veteran seemed to be polite and friendly in the examination.  
His memory was good for personal data.  The examiner noted 
that the veteran was taking an anti-depressant drug.  He was 
living with his girlfriend.  He had been driving a truck and 
doing some mechanical work on golf carts for about three and 
a half years.  His job was terminated after he engaged in a 
physical altercation with a boss.  He described irritability 
and some crying spells.  He denied having delusions or 
hallucinations.  The examiner diagnosed PTSD, moderately 
severe to severe with associated depressive and anxiety 
features.  His Global Assessment of Functioning (GAF) score 
was 45 to 55.  The examiner noted that the veteran had a 
multiple medical and psychological problems.

The record also contains a number of hospitalization 
discharge summaries.  Hospital summaries from January 1997, 
May 1997, and November 1997 have been reviewed by the Board.  
These reports reflect that the veteran was having symptoms of 
depression.  His GAF score was 55 in May 1997.  All of the 
discharge summaries reflect that the veteran was diagnosed 
with PTSD.  The hospital staff described him as coherent, 
with focussed thinking, and a pleasant affect.  His mood, 
however, was anxious.  He appeared to have good insight and 
there was no underlying evidence of psychosis.  He denied 
being suicidal or homicidal.

In a July 1997 VA examination, the veteran reported having 
nightmares, flashbacks, irritability, and temper control.  He 
said that he did not involve himself in any community 
activities, and he also had difficulty sleeping.  He 
indicated that he had been employed in various positions, but 
his periods of employment were often less than a year at any 
particular position.  Objectively, the examiner noted that 
the veteran had a low energy output.  Speech and motor 
activities were slowed, and the veteran's mood was one of 
disillusionment.  PTSD was diagnosed, and the veteran's GAF 
score was assessed as 50 at that time.  

Outpatient treatment records from the late 1990's until 
October 2000 collectively show that the veteran was 
symptomatic for PTSD.  He was regularly attending a PTSD 
support group, and he was an active participant.  The veteran 
also was seeking therapy through individual sessions.  A 
report from February 1999 reflects that the veteran's affect 
was subdued in February 1999.  Another report shows that his 
affect was appropriate in June 1999, and he was not having 
any suicidal or homicidal ideation.  The notes from the group 
therapy sessions show that discussed topics included how to 
cope with loss, grief, and loneliness.  In October 2000, the 
veteran reported being depressed.

He indicated at a VA examination in October 2000 that he had 
been divorced three times.  He also reported having 
"fitful" sleeping patterns and nightmares.  He avoided 
crowds, and he had bouts with depression.  Objective 
examination revealed that the veteran's speech was coherent 
and normal in rate and volume.  There were no affective 
disturbances; in fact, the affective responses were most 
appropriate.  His thoughts were organized, not contaminated 
by delusions or hallucinations.  Memory and concentration 
were somewhat impaired, however.  A diagnosis of PTSD was 
rendered based on nightmares, impaired sleep, isolation, 
disturbances of mood, and anxiety.  The examiner again 
assessed a GAF score of 50.

In light of the foregoing medical evidence, the Board 
concludes that an initial evaluation of 100 percent is 
warranted for the symptoms presented in the record.  The 
Board is basing this decision on two factors.  First, the 
veteran has been evaluated as totally disabled by the Social 
Security Administration.  Apparently, that administration 
believes that based on the same evidence before the Board, 
the veteran is severely disabled and cannot work because of 
his PTSD.  The examiner in October 2000 reiterated the 
administration's finding that there were serious PTSD 
symptoms.  

The record shows that the veteran's GAF was 45 to 55 in 
November 1996, and it was 55 in May 1997.  The VA examiner 
assessed the veteran's GAF score at 50 in both July 1997 and 
in October 2000.  The Diagnostic and Statistical Manual of 
Mental Disorders, 4th Ed. (DSM-IV), indicates that a GAF 
score of 41 to 50 reflects serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  There 
were no other psychological disorders diagnosed (other Axis I 
findings were all symptoms of PTSD), and there were no 
findings made regarding any personality disorder on Axis II, 
and so the low GAF score appears to be the result of service-
connected PTSD.  If the veteran is unable to keep a job 
because of the PTSD, as shown by the DSM-IV, the Board 
believes that a total evaluation is warranted.  As such, the 
Board will award a 100 percent evaluation for the veteran's 
service-connected PTSD.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an initial evaluation of 
100 percent for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

